Citation Nr: 1144394	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  06-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected peptic ulcer disease with Barrett's esophagus, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In April 2010, the Board remanded the claim for additional development.  

In June 2011, subsequent to the most recent supplemental statement of the case (dated earlier that same month), the Veteran submitted additional VA treatment reports.  The Veteran provided a written waiver of review by the agency of original jurisdiction.  Appellate review may proceed.  38 C.F.R. §§ 19.37, 20.1304 (2011). 


FINDING OF FACT

The Veteran's peptic ulcer disease with Barrett's esophagus is shown to have been productive of complaints that include nausea, vomiting, and difficulty swallowing, but has not resulted in moderately severe symptoms with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, or other equivalent moderately severe symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for peptic ulcer disease with Barrett's esophagus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114 Diagnostic Codes 7305, 7346 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating - Peptic Ulcer Disease

The Veteran asserts that he is entitled to an increased rating for service-connected peptic ulcer disease with Barrett's esophagus, currently evaluated as 20 percent disabling.  

In August 1967, the RO granted service connection for duodenal ulcer, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The RO subsequently denied a number of claims for increased ratings, none of which were appealed.  In July 2004, the Veteran filed a claim for an increased rating.  In February 2005, the RO denied the claim.  The Veteran has appealed.  

Service-connected disabilities are rated in accordance with the VA's Schedule for Rating Disabilities (Schedule).  The ratings are based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 
 
The RO has evaluated the Veteran's peptic ulcer disease with Barrett's esophagus under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  Under DC 7305, a 20 percent rating is warranted for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  

A 40 percent rating is warranted for a moderately severe ulcer manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  Id.

As for the history of the Veteran's disability, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that he was determined to have a peptic ulcer in 1964.  A 1965 report characterized his condition as an ulcer of the duodenum.  The Veteran's separation examination report, dated in October 1966, notes a history of peptic ulcer.  The post-service medical evidence shows that in 1967, he was found to have a scarring deformity of the duodenal bulb with no active ulceration.  Beginning in 1971, there were signs of an active ulcer, with complaints that included nausea, some bleeding, and epigastric burning.  A 1976 VA examination report characterized the Veteran's duodenal ulcer as "chronic."  Thereafter, VA reports note peptic ulcer disease, at times described as inactive, or noted "by history."

The time period on appeal begins from July 2003.  See 38 C.F.R. § 3.400(o)(2) (2011).  The relevant medical evidence consists of VA and non-VA reports, summarized as follows:

VA progress notes, dated between 2003 and 2011, show that the Veteran occasionally complained of gastrointestinal symptoms that included difficulty swallowing, some vomiting, and diarrhea, and that he used medications that included Omeprazole.  A July 2007 report notes "diarrhea probably related to diabetic autonomic neuropathy" (service connection is not currently in effect for diabetes).  His weight was noted to range between 179 pounds and 212 pounds.  He was repeatedly noted not to be anemic.  Problem lists note disorders that include gastroesophageal reflux disease (GERD) and hiatal hernia.  

An upper gastrointestinal (UGI) test report, dated in September 2003, contains an impression noting a moderate hiatal hernia, mild distal esophagus narrowing, mild to moderate gastroesophageal reflux, and mild gastritis.  A September 2010 report notes diabetic gastroenteropathy.  An October 2010 UGI contains an impression noting fold thickening and distortion in the gastric cardia, hiatal hernia, and minimal gastroesophageal reflux.
A VA gastrointestinal examination report, dated in January 2005, shows that the Veteran complained of ongoing reflux, with use of Omeprazole (Prilosec), which improved his symptoms, although he still had intermittent swallowing difficulties to solids requiring liquids to wash them down.  He also reported secondary diarrhea at times related use of pump inhibitors.  He reported having had a gradual weight gain over the past two years, with no history of anemia and no melena.  He also reported having gnawing or burning epigastric pain several times a week that lasted about one hour which were not responsive to medication.  The examiner stated that there had been no episodes of hemetemesis of melena, and that there were no signs of weight loss, malnutrition, or anemia.  The diagnosis was peptic disease.  The examiner noted that the Veteran reportedly had Barrett's esophagus, which needed ongoing monitoring.  Associated laboratory results show that his RBC (red blood cell) count was within normal limits.

A VA gastrointestinal examination report, dated in July 2010, shows that the Veteran complained of a daily acidity sensation and emesis three to four times per week.  He was noted to be using proton pump inhibitors (Omeprazole) once per day (20 milligrams) with fair response and no side effects.  There was no history of hospitalization or surgery.  There were no periods of incapacitation due to stomach or duodenal disease.  There were no episodes of abdominal colic, nausea or vomiting, or abdominal distension.  There was gnawing or burning pain, daily or more often, before eating, which was epigastric and lasted minutes, which was relieved by food.  There were no episodes of hematemesis or melena.  There was a history of nausea, several times daily, and a history of vomiting several times per week.  There was no history of diarrhea.  There was belching.  

The Veteran's weight was 202 pounds.  There were no signs of significant weight loss or malnutrition, and no signs of anemia.  Laboratory test results noted that RBC was within normal limits.  The Veteran was noted to have been retired since 2007 due to eligibility by age of duration of work.  The diagnoses were duodenal ulcer and gastroesophageal reflux disease, with no significant effects on his usual occupation.  

The examiner described the effects of the service-connected disability on his usual daily activities.  Specifically, there were no effects on chores, shopping, dressing, bathing, toileting or grooming, and mild effects on exercise, sports, recreation, traveling and feeding.  It was noted that the Veteran was without hematemesis, hemoptysis, hemtachezia, melena, or hematuria, and that he had not had treatment over the last five years for acute ulcer symptoms.  There was "very mild anemia (considered normal range)" that is better attributed to diabetes mellitus, type 2 and hypertension.  He was on Omeprazole for GERD.  There was no severity of his duodenal ulcer, and mild to moderate GERD.  

A statement from T.C.C., M.D., dated in October 2008, notes that the Veteran reported having nausea, diaphoresis, and right upper quadrant pain for the past couple of weeks.  An ultrasound was noted to show gallstones.  The physician suspected mild acute cholecystitis, and treatment with antibiotics was recommended pending a laparoscopic cholecystectomy.  An associated abdominal ultrasound notes cholelithiasis, and mild increased echogenicity throughout the liver most likely representing fatty infiltration.  

A lay statement, from M.A., dated in June 2010, asserts that she has known the Veteran for over 20 years, and that he has GERD, heartburn, and uncontrollable diarrhea, with some vomiting.  

The Board finds that a rating in excess of 20 percent is not warranted under DC 7305.  The evidence does not show that during the time period in issue, the Veteran's peptic ulcer disease with Barrett's esophagus has been productive of moderately severe ulcer symptoms with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  

The evidence shows that, over the approximately eight years this issue has been on appeal, his weight has ranged from 179 pounds to 212 pounds; the January 2005 VA examination report shows that the Veteran reported having had a gradual weight gain over the past two years, and the July 2010 VA examination report shows that the examiner stated that there were no signs of significant weight loss.  There is no evidence that health care providers determined that any weight loss was productive of impairment of health.  The evidence shows that, overall, the Veteran has gained weight over the appeal period.  Therefore, the criteria for the definition of "weight loss" are inapplicable.  See 38 C.F.R. § 4.112 (2011).  

Furthermore, the January 2005 VA examination report shows that there was no history of anemia and no melena.  The Veteran reported having gnawing or burning epigastric pain several times a week that lasted about one hour which were not responsive to medication.  The examiner stated that there had been no episodes of hematemesis of melena, and that there were no signs of weight loss, malnutrition, or anemia.  The July 2010 VA examination report shows that there were no periods of incapacitation due to stomach or duodenal disease, and no episodes of abdominal colic, nausea or vomiting, or abdominal distension.  There was gnawing or burning pain, daily or more often, before eating, which was epigastric and lasted minutes, which was relieved by food.  There were no episodes of hematemesis or melena.  There was a history of nausea, several times daily, and a history of vomiting several times per week.  

There were no signs of significant malnutrition, and no signs of anemia.  However, the examiner stated that there was "very mild anemia (considered normal range)."  In this regard, the Board finds that this evidence, when read in context, is insufficient to show anemia.  Based on the foregoing, the Board finds that overall, the evidence does not show that the Veteran's peptic ulcer disease is shown to have been manifested by symptomatology that more nearly approximates the criteria for an evaluation of 40 percent under DC 7305, at any time since the Veteran filed the current claim of entitlement to an increased rating, and that the preponderance of the evidence is against an evaluation in excess of 20 percent.  

A rating in excess of 20 percent is not warranted under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. § 4.114, DC 7346 (2011), a 30 percent rating is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health. 

The Board finds that a rating in excess of 20 percent is not warranted under DC 7346.  In this case, the Veteran has complained of symptoms that include difficulty swallowing.  He has been diagnosed with gastroesophageal reflux disease and a hiatal hernia.  However, there is no evidence of pyrosis or regurgitation, or substernal arm or shoulder pain, and there is no basis upon which to find that his symptoms are productive of a considerable impairment of health to warrant an evaluation of 30 percent under DC 7346.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 20 percent on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

The Board finds that the Veteran's disability picture due to service-connected peptic ulcer disease is encompassed within the criteria specified in the rating schedule.  While the Veteran must be followed for Barrett's esophagus, there is no evidence that any disability due to Barrett's esophagus, other than the need for monitorying, has been identified.  The disability due to peptic ulcer disease with Barrett's esophagus is not so unusual or exceptional in nature as to render inadequate the 10 percent evaluation assigned under the rating schedule.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115  . 


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In August 2004, a VCAA notice was issued.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In April 2010, the Board remanded this claim.  The Board directed that the RO/AMC obtain all records from a VA health care facility in Orlando, Florida, and from a private health care provider ("Dr. R.P."), and that the Veteran be afforded an opportunity to submit alternative records in support of his claim.  The Board also directed that the Veteran be afforded another examination.  In May 2010, the AMC notified that the Veteran that he could submit additional information relevant to his appeal.  In June 2010, the Veteran submitted a lay statement.  His records from VA's health care facility in Orlando were subsequently received, as were records from Dr. R.P., and other private health care providers.  

In July 2010, the Veteran was afforded another VA examination.  Although the Veteran has asserted that his examination was inadequate, the examination report shows that the examiner stated that the Veteran's C-file and medical records were reviewed.  The Veteran's complaints were recorded, and a physical examination was performed, the findings of which are included in the report.  The effects of the Veteran's disability on his ability to perform usual daily activities were characterized.  Laboratory test results are included.  

Under the circumstances, the Board finds that the examination report is adequate for ratings purposes, and that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the Veteran has been afforded two VA examinations.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

The appeal is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


